       Case 4:17-cr-00142-DPM Document 70 Filed 12/31/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                       No. 4:17-cr-142-DPM

MARIA DE JESUS JIMENEZ                                       DEFENDANT

                                ORDER
     Jimenez moves to serve the remainder of her sentence in home
confinement or a halfway house on prerelease custody. She says this
is appropriate because the Bureau of Prisons has failed to implement
the Family Unity Demonstration Project, which would allow "eligible
prisoners to live in community correctional facilities with their
children." 34 U.S.C. § 12261(a). But this Court has no authority to
grant the relief Jimenez seeks. 18 U.S.C. §§ 3582(c), 3621(b) & 3624(c);
United States v. Wright, 2008 WL 4219076, at *1 (D. Utah 15 Sept. 2008).
Further, Congress never appropriated funds for the Project.            Soto v.
Upton, 2018 WL 3196956, at *1 (N.D. Tex. 29 June 2018).         Jimenez's
claim that the Bureau is violating the law by not implementing the
Project therefore fails. 34 U.S.C. § 12261(a). Motion, Doc. 69, denied.
     So Ordered.

                                                         7
                                        D .P. Marshall Jr.
                                        United States District Judge
